Citation Nr: 1821852	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  11-13 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with mixed anxiety and depressed mood, anxiety disorder with posttraumatic stress disorder (PTSD) features, anxiety disorder, not otherwise specified, and depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty in the Army from October 1969 to July 1971, including service in the Republic of Vietnam.  He is the recipient of the Combat Infantryman Badge, the Good Conduct Medal, and the Vietnam Gallantry Cross with Palm Unit Citation Award.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  This matter was most recently remanded by the Board in March 2017.  A Supplemental Statement of the Case (SSOC) was issued in November 2017.

A review of the record shows that the RO has substantially complied with all remand instructions.  The appellant and his representative have not contended otherwise.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A psychiatric disability, to include PTSD, adjustment disorder with mixed anxiety and depressed mood, anxiety disorder with PTSD features, anxiety disorder, not otherwise specified, and depressive disorder, was not present during the appellant's active service; a psychosis was not manifest to a compensable degree within the first post-service year; and the most probative evidence indicates that the appellant does not currently have any acquired psychiatric disability which is causally related to his active service or any incident therein.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including a psychosis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, there is no indication, nor does the appellant contend, that a psychosis was manifest to a compensable degree within one year of separation from service.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

VA amended 38 C.F.R. § 4.125(a) to indicate that a diagnosis of a mental disorder, to include PTSD, must conform to the standards set in the Diagnostic and Statistical Manual of Mental Disorders, 5th edition (DSM-5).  See 38 C.F.R. § 4.125; 79 Fed. Reg. 45,093, 45,094-096 (Aug. 4, 2014); 80 Fed. Reg. 14,308 (Mar. 19, 2015) (final) (providing that for claims that were initially certified for appeal to the Board, the Court of Appeals for Veterans Claims (CAVC), or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014, DSM-IV will apply.  For all applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, DSM-5 will apply).  As this matter was first certified to the Board in July 2011, DSM-IV applies.

The evidence required to support the occurrence of an in-service stressor varies depending on whether a veteran was engaged in combat with the enemy.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, then his or her lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(f); see also VA O.G.C. Prec. Op. No. 12-99, 65 Fed. Reg. 6,256-58 (2000) (holding that the phrase "engaged in combat with the enemy" requires that a veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality).  The appellant is the recipient of the Combat Infantryman Badge, as noted above in the INTRODUCTION.  Thus, it is conceded that he engaged in combat with the enemy.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

III.  Analysis

For the reasons that follow, the Board finds that entitlement to service connection for an acquired psychiatric disorder, to include adjustment disorder with mixed anxiety and depressed mood, anxiety disorder with PTSD features, anxiety disorder, not otherwise specified, and depressive disorder, is not warranted.

      A.  Background

Service treatment records are negative for complaints, observations, or treatment regarding mental disorders.  At appellant's July 1971 separation examination, psychiatric evaluation was normal.  

The post-service record on appeal includes a March 2003 clinical note from the Ford Motor Company Occupational Health and Safety Information Management System indicating that the appellant was prescribed anti-anxiety medication.

A May 2010 clinical note states that the appellant had had more thoughts and memories of past military trauma since retiring in 2008.  The appellant reported that he had been treated at a VA Medical Center, where a psychologist told him that he was in denial about his PTSD and that he was bipolar.  However, the appellant denied a history of manic or hypomanic symptoms.  The note states that a PTSD diagnosis was suggested based on the results of a PTSD screen.  However, the appellant was diagnosed with anxiety disorder, not otherwise specified, rule out PTSD versus mood disorder, not otherwise specified.

A June 2010 clinical note states that the appellant reported increased symptoms of anxiety now that he had more time on his hands since his retirement in 2008.  Symptoms of PTSD, including angry outbursts, were endorsed.  He stated that he used to be so busy and involved with work that he was less bothered by his symptoms.  He noted that problems with low mood and depression began when he retired two years prior.  Although he works on a farm, he feels less satisfied and happy with his life compared to when he was working longer hours.  He reported dreams about his service in Vietnam.  Memories of such had been exacerbated in the last few years after an Army buddy contacted him and asked him to write down his memories.  He noted sleep problems and problems with anxiety but denied social isolation, hypervigilance, or intrusive thoughts.  He was diagnosed with adjustment disorder, with mixed anxiety and depressed mood.

The appellant was diagnosed with anxiety disorder, with PTSD features, in July 2010.  The VA clinician noted that the appellant minimized his symptoms when last seen and declined consideration of pharmacologic treatment.  The appellant reported that his wife became very distressed, and tearfully told him that she put up with his extreme irritability and explosive temper for 38 years, but he had refused treatment.  He indicated that he was more aware of his problems and need for treatment, and was willing to try medication.

In a statement received in July 2010, which accompanied a Form 21-0781, the appellant reported that his time in Vietnam was extremely stressful and has left him many bad memories.  He surmised that such service was responsible for a lot of the stress to which he has subjected his family over the years.  He described multiple stressors, including being subjected to multiple ambushes by the enemy.  In one such ambush, a good friend was killed.  The appellant also reported that the tank commander who replaced him was killed when his vehicle was blown up.  The appellant's former driver survived the explosion but was badly burned.  He eventually died from his burns and infections.  In a later July 2010 statement, the appellant contended that he developed PTSD while in the Army but did not know what it was until recently.  He also indicated that Dr. O. at the VA Medical Center prescribed Buspirone HCL for sleep apnea and PTSD.

The appellant was afforded a VA examination in October 2010.  The claims file was reviewed.  He was diagnosed with adjustment disorder with mixed anxiety and depression under DSM-IV criteria.  The clinician opined that it was less likely than not that the appellant's adjustment disorder was caused by or a result of his active service.  His mood symptoms, anxiety and depression, coincided with his retirement.  The examiner explained that retirement is a common life stressor which can lead to mood symptoms.  The examiner further explained that the appellant did not meet the criteria for a diagnosis of PTSD because he had a lack of cluster "b" symptoms and there were many inconsistencies in his reports to mental health professionals.  Further, he over-reported during psychological testing.  The clinician observed an October 2003 clinical note which stated that the appellant's wife denied observing the appellant have ups and downs in mood "until his mother died four years ago."  The clinician did note the appellant's combat experience; and his claimed stressors of a good friend, B.C., being killed in an ambush, experiencing several ambushes, and being involved in multiple firefights were related to fear of hostile military or terrorist activity.  However, the examiner explained that the appellant did not meet the criteria for a PTSD diagnosis.

A December 2010 clinical note states that the appellant complained of feeling jittery and nervous all the time.  He stated that the prescribed Buspar was not helping.  The assessment was "anxiety?" possibly thyroid-related or a psychological issue.

In March 2011, the appellant stated that Dr. M. prescribed Citalopram Hydrobromide for anxiety and depression from PTSD.  The appellant also reported symptoms of nightmares, flashbacks, anxiety, depression, and sleep disorder, which he attributed to his active service.  He stated that nightmares included his best friend being blown up; and they cause him to jump out of bed.  He relives events for days following such nightmares.  He endorsed thoughts that "just ramble" through his head.  He isolates himself from society and does not deal well with others.  He even stays away from his family.  He reported living in constant fear and worry, and always being on guard and on edge.  He cannot relax and he feels like everyone is against him.  He tries to stay busy to avoid these thoughts and feelings, but that does not help with his sleep impairment.

An April 2011 clinical note states that a PTSD diagnosis was suggested based on the results of a PTSD screen.  However, such a diagnosis was not rendered.  The appellant reported improvements in sleep and depression, but continued to endorse symptoms of anxiety.  He was diagnosed with anxiety disorder, not otherwise specified, and depressive disorder, not otherwise specified.

The appellant was afforded a VA examination in May 2016.  The claims file was reviewed.  The examiner determined that the appellant's symptoms did not meet the criteria for a diagnosis of PTSD under DSM-5 criteria.  Rather, the examiner determined that the appropriate diagnosis was unspecified anxiety disorder.  The appellant denied having mental health problems or treatment while on active duty.  He reported three stressors, each of which the examiner noted was adequate to support a diagnosis of PTSD and was related to a fear of hostile military or terrorist activity: (1) observing a good friend be killed in an ambush; (2) during an ambush or firefight, the appellant's driver got his clothes burned off and lived for two weeks; and (3) learning that the tank commander who replaced him was killed when his vehicle ran over a mine.  The VA examiner explained that, despite these stressors, the appellant did not meet the full criteria for a diagnosis of PTSD.  He had some trauma-related symptoms, but such did not culminate into a diagnosable disorder.  The appellant did, however, meet the criteria for a non-specific anxiety disorder, diagnosed as unspecified anxiety disorder.  

The VA examiner opined that it was less likely than not that the appellant's unspecified anxiety disorder was caused by or incurred in service.  Such anxiety disorder arose between 2009 and 2010, following the appellant's retirement and the death of his mother, to whom he was very close.  The appellant was noted to function very well after Vietnam, and had well-deserved pride in his competent performance.  The examiner stated that there was no suggestion or documentation that the appellant's experiences in Vietnam traumatized him.  Rather, he experienced normative stress responses to having been exposed to troubling events there.  His symptoms did not rise to the level of, or develop into, a diagnosable disorder.  He was noted to have learned to contain them.  

The examiner observed that the appellant was a high-energy individual with overly high expectations for himself and others.  Such was a personality trait which resulted in feeling let down or being overly critical of others.  It appeared that the appellant experienced an adjustment disorder after retiring from his long-term job and experiencing the death of his mother.  The appellant's persistent anxiety and mood disruptions were more likely than not due to aging, having too much time on his hands, physical changes which limit his work capacity, life changes, and reminiscing about Vietnam when triggered to do so.  Most of the appellant's responses were normative and within the normal range of human adaptation.  His unspecified anxiety disorder reflected a tendency to remain in a high state of energy or arousal, where he becomes easily hyper-aroused, agitated or worked up, and interpersonally challenged due to poor filtering of thoughts and speech.

Because DSM-IV applies to the instant claim, as explained above, a VA medical opinion was obtained in March 2017 from the May 2016 VA examiner as to whether the May 2016 diagnoses and opinions would have changed had DSM-IV criteria been used.  The VA examiner explained that there would be no change to the findings and opinions offered in the May 2016 examination report had DSM-IV criteria been used.  Many of the appellant's mental health symptoms were not due to exposure to traumatic events.  A PTSD diagnosis under DSM-IV would not have been rendered because, although the appellant was exposed to a traumatic event which involved horror or fear, his reactions and recollections were not persistent or overly intense.  He likewise did not engage in persistent avoidance related to the traumatic events.  His hyperarousal had too many other potential causes, such as aging (reminiscence), health, depression, mood disorder, personality factors, transient life events, or normative coping with past memories.  

Although the appellant may think about Vietnam more now that he is retired, and ruminate about losses and traumatic events, such is a normal psychological process in the developmental life cycle.  Further, although the appellant has endorsed some symptoms of PTSD during medical appointments, he was not been diagnosed with full PTSD by his VA medical providers, nor was he referred by any for specialized PTSD services or assessments.  When the appellant was initially referred to the mental health clinic in 2010, it was because he reported increased symptoms of anxiety with more time on his hands since his 2008 retirement.  He endorsed symptoms of PTSD, including angry outbursts.  In the past, he was so busy and involved with work that he was not as bothered by his symptoms.  He noted that current sleep problems were exacerbated by chronic pain and he was less active than he would prefer due to physical limitations.  The VA examiner explained that it was very difficult to establish a nexus between post-retirement angry outbursts, depressive symptoms, and anxiety with service in Vietnam decades prior.  It remained more likely than not that the appellant's retirement, personality style, aging, and health changes precipitated the increase in mental health symptoms following retirement.

Further clarification regarding non-PTSD diagnoses and how the use of the DSM-IV criteria might change such was requested in the form of an additional addendum opinion.  Because the VA examiner who conducted the May 2016 examination and rendered the March 2017 medical opinion was unavailable, a VA psychologist also re-examined the appellant in August 2017.  The claims file was reviewed.  

With respect to whether there would be a change regarding non-PTSD diagnoses had DSM-IV criteria been used in May 2016, the VA examiner opined that the appellant's negative emotional reaction to his combat experience appeared non-pathological and normative.  Thus, it did not meet the criteria for a mental disorder under either DSM-IV or DSM-5 criteria.  While the appellant endorsed intrusive memories of Vietnam and engaged in efforts to avoid such, such endorsement does not rise to the level of pathology.  The appellant did not present with clinically significant distress.  There was no evidence of impairment in functioning.  Rather, he was able to maintain 45 years of marriage, reported a steady post-military work history of more than 40 years, and currently engaged in full-time farming.  Thus, no diagnosis as rendered.

Further, at the time of the August 2017 examination, the appellant did not meet the criteria for any mental health disorder under DSM-IV or DSM-5 because there was an absence of any current psychopathology.  While the appellant had previously been diagnosed with adjustment disorder with mixed anxiety and depressed mood, which progressed into anxiety disorder, not otherwise specified, under DSM-IV criteria or unspecified anxiety disorder under DSM-5 criteria, this mental disorder was less likely than not caused by his active service, including his combat experiences in Vietnam.  Rather, such was more likely attributable to post-military life stressors including retirement and the deaths of family members.  Indeed, the VA examiner who conducted the May 2016 examination noted that the appellant's anxiety disorder arose between 2009 and 2010, following retirement and the death of his mother, with whom he was very close.  The associated symptoms have resolved and there was an absence of any clinically significant distress and/or impairment in functioning.  

      B.  Entitlement to Service Connection

		i.  PTSD

The appellant has not been diagnosed with PTSD under DSM-IV or DSM-5 criteria at any point during the period on appeal.  Rather, the VA examiners have thoroughly explained why, although the appellant's reported stressors would support a PTSD diagnosis, the appellant does not meet the additional criteria required for such a diagnosis.  The Board finds the October 2010, May 2016, March 2017, and August 2017 VA medical opinions entitled to great probative weight as such are based on thorough review of the claims file and examinations of the appellant and because such are well-reasoned.  Moreover, there is no other probative evidence of record indicating a PTSD diagnosis in accordance with the applicable criteria.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. § 1110.  Thus, where the collective lay and medical evidence indicates that, fundamentally, the appellant does not have a current disability for which service connection is sought, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998).

The Board has considered the appellant's lay history of symptomatology related to his claimed disorder throughout the appeal period, including his statements in July 2010 and March 2011 that he was prescribed medication, in part for PTSD.  He is competent to report such symptoms and observations because this requires only personal knowledge as it comes through an individual's senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The appellant, however, is not competent to determine the cause of his symptoms or render a diagnosis in accordance with applicable criteria because it would involve medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the appellant in this case, who has not been shown by the evidence of record to have medical training or skills.  Questions of competency notwithstanding, the Board finds the VA examination reports and VA medical records to be of greater probative weight than the appellant's lay assertions in determining whether a diagnosis of PTSD is appropriate. 

As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

		ii.  Acquired Psychiatric Disorder Other Than PTSD

With respect to an acquired psychiatric disorder other than PTSD, the Board observes that the evidence establishes that the appellant has a currently diagnosed disability during the period on appeal.  Thus, despite no diagnosis being rendered during the August 2017 VA examination, he has a current disability for purposes of entitlement to service connection.  See 38 U.S.C. §§ 1110, 1131; see also Holton, 557 F.3d at 1366 (citing Shedden, 381 F.3d at 1167).  

Entitlement to service connection for an acquired psychiatric disorder is not warranted in this matter, however, whether DSM-IV or DSM-5 diagnoses are considered, because there is no competent evidence regarding a positive nexus between a currently diagnosed psychiatric disorder and his active service.  Rather, all of the medical opinions of record offer negative nexus opinions.  

The appellant's acquired psychiatric disorder has been variously diagnosed.  In May 2010, such was characterized as anxiety disorder, not otherwise specified, rule out PTSD versus mood disorder, not otherwise specified, under DSM-IV criteria.  In July 2010, he was diagnosed with adjustment disorder, with mixed anxiety and depressed mood.  In July 2010, he was diagnosed with anxiety disorder, with PTSD features, under DSM-IV.  The October 2010 VA examiner diagnosed him with adjustment disorder with mixed anxiety and depression under DSM-IV.  In May 2016, he was diagnosed with unspecified anxiety disorder under DSM-5.  In March 2017 and August 2017, it was explained that there would be no change to the May 2016 findings had DSM-IV been used.  In August 2017, it was explained that the appellant first had adjustment disorder with mixed anxiety and depressed mood, which progressed into anxiety disorder, not otherwise specified, under DSM-IV.  Such would be characterized as unspecified anxiety disorder under DSM-5.

Although the record contains probative evidence of a current psychiatric disability, there is no competent etiological opinion of record which links a diagnosed psychiatric disability to the appellant's active service.  The October 2010 VA examiner opined that the appellant's adjustment disorder was more likely due to his recent retirement.  The May 2016 VA examiner observed that the appellant's symptomatology began following his retirement and the death of his mother.  It was explained that the appellant's normative responses to his active service did not rise to the level of a diagnosable disorder but were within the normal range of human adaptation.  In the March 2017 medical opinion, the examiner opined that it was more likely than not that the appellant's retirement, personality style, aging, and health changes were the source of his post-retirement mental health symptomatology rather than his active service.  The August 2017 VA examiner also explained that the appellant's diagnosed disorders were more likely attributable to post-military life stressors including retirement and deaths of family members.  The Board finds these VA medical opinions to be of greater probative weight than the appellant's lay assertions.

Again, the Board has considered the appellant's competently-reported lay history of symptomatology, but finds the VA examination reports to be of greater probative weight in determining the etiology of the appellant's psychiatric disability.  See Layno, 6 Vet. App. at 470.

The Board has also considered the provisions of 38 U.S.C. § 1154(b) with respect to the appellant's reported in-service stressors.  However, even accepting his lay accounts of the in-service events, however, the provisions of section 1154(b) would not result in an award of service connection for PTSD or any other acquired psychiatric disorder.

Section 1154(b) only provides a means by which combat veterans may establish the second element of service connection, an in-service event or injury, which has been clearly established in this case.  It does not eliminate the need for evidence of a current disability or a medical nexus.  Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996).  Accordingly, even when the combat presumption applies, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  However, there is no competent evidence of a causal relationship between a current psychiatric disorder and the appellant's reported in-service events; and there is no diagnosis of PTSD.

The Board emphasizes that the outcome of this matter would not change whether DSM-IV or DSM-5 criteria were used for the diagnosis of the appellant's psychiatric disorder.  As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


